 [I)(' ISIONS () NA'II()NALI LABOR REI.A IONS BOARI)I alorers' )istrict (ouncil of Washiligto, ).C('. andLaborers I'ail IVnion 456, AlLI-CI()Iand Fruin-('olnlo Corl)oration I lorn (onstruction Co., Inc.,and 1 ad NV (Concrete, Inc., A loint Venture andil ited Brotherhood of Carpenters and Joiners ofAmerica, Pile l)rivers I 'oiio 2311, A-CIO.2('asc (1) 240)March 16, 1979I)l('I SI()N ANI) I)1' IRMKINATI ION OFI)ISPI 111tB' N\11lRis Ih ',iI I. (), Mtl]t'1. ANS) ITRISI)I II his , 1i prooe:Llig lndc Stion 10()(k) of' tihe Na-tiltnl 1.lbo)r Rclttlloins A\c, s amended, tollowing achalLrt iiledl h, 1 rui-('toltlon Corporation. Horn('olstoction ('o., Inc., and I. and W (oncrete, Inc.,A\ .)loint \eilile. helCi!l reterred to as the mployer.illclge thliat I at,,rers \Iolated Section 8(h)(4)(D) byCien2lilII ill C'tiliiII plosCiibed activitN with !an ojectol' iltrillIg r rcqturlng tihe llploier to assign certainxx)ikt Io emph\ces cepresetcd r I Latborers ratherthan i to clpl \Lccs leptlcselnted b1 pile drivers.l'llrsunt t, nltic, a hearilg was held before Hear-ing ()tlic ., Alhert W. 'Palewicz on ()ctober 16 19,1978. '1 he Implovcr, I ahmr-ers, and Pile I)rivers ap-peca red at ti ic heuing and wre afforded 'tfull opportu-lts t( hc 1,art. to exa tlillne anlld cross-examine wit-ncsss, arid to adduce c idciic hearing on the issues.'ihcreafter, the I:nploycL I.abhrers, and Pile I)riversfiled brilts.PIursuant to lic pro isi)tis of Sction 3(h) of' theNalii,[)ll I aiht) Relations .ct. its iamended, tile Na-tional I.abor elatiois Board has delegated its au-thiortY in Itis pcccding to a three-menier er panel.lhe Iot)ard i;has reviewed the rulings of the Hlearing()Oticcr nade it thic hteaing aid finds that theN: arefrc fI'inm prcudtl icial error. Tllhey are hereby affirmed.oIrpl the ctntire record in this proceeccing, theIoard Intakcs thle oillowiliofitidings:I 111 BIII ,INISS ()I Iilli. I.M I' ()YIRIhe pa;rltics stilpll;lcd. and e ind. that the Im-plor is a miiit \clottile Clenaged in the constructionb ; :r stla\\; tl o n1;ittll il BClthICsdLI. Mar'L iitId, t(r tilhe\ashin lo1 o ll tI O sllrhvWu systil 1.ndes a contract!et hb the Washiington NMctropolitan Iransit Author-li :. It is stipula ted that hased upon the experience oftihe prior 6 mIniths since the joint veltttre has been in.xl'titcilc, the Itiplos ci \ill i its first 12 months of'opecrltioll ptiurchise arllid lC ciCve goodis aii servicesItc ,era rcIt' lr,dt t, a1, I .,,'it i' TI/ L'T ,1i 1 ., it 1, I)1c svalued in excess of' $50,000 directly from points lo-cated outside the State of Maryland. The parties alsostipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the purposesof' the Act to assert jurisdiction herein.11. 111l IABOR ()R(GANIZ.AII()NS INV()I.VEDWe find, as stipulated by the parties, that Laborersand Pile Drivers are labor organizations within themeaning of Section 2(5) of the Act.111I. 1'E111 )ISPtUI'IA. Background tand Facts f DisputeIn early 1978,1 the Employer entered into a con-tract with the Washington Metropolitan Transit Au-thority (WMTA) for construction of a subway stationin Bethesda, Maryland. The total value of the con-tract between the Employer and WMTA exceeds $23tillion.On April 4 in Washington. I).C. the Employerheld a prejob conference attended by representativesof the various craft unions who would be working atthe Bethesda subway station project for the purposeof ironing out any disputes over job assignments. Adispute arose between representatives of Laborersand representatives of Pile Drivers over the Employ-er's proposed assignment of having laborers handleand unload lagging (wooden beams or slats used toline excavations) with power equipment. The laggingis unloaded by use of a forklift or crane operated byan operating engineer. When needed, it is picked upby a forklift and delivered down an open-cut ramp orlowered by use of a crane to the precise locationbeing worked on. Workers are needed to direct theoperator of the power equipment. to place spacers if aforklift is used, and to load chokers on and off if acrane is used. The handling and unloading of laggingwith power equipment involves approximately 16man-hours of work at the Employer's Bethesda sub-swa: station worksite, of which just over 8 man-hourshad already been completed by the date of the hear-ing.lhe Employer informed both parties that eachcould submit evidence as to which craft should prop-erly be assigned the work in dispute before a finaldetermination would be made. Laborers and Pile[)rivers each submitted to the Employer letters fromdifferent Washington, D.C., area heavy constructionfirms as evidence of past area practice in the assign-ment of handling and unloading of lagging with' All dalte herearlte refer t 1978, unless ther ise specified.241 NRB No. 15 LABORERS' DISTRICT COUNCIL OF WASHINGTON. I).(power equipment. On July 19 the Employer assignedthe handling and unloading of the lagging with powerequipment to Laborers. Soon after. Pile Drivers re-quested arbitration under the terms of its contractwith the Employer over the validity of the decision toaward the disputed work to aborers. Thereafter, ILa-borers advised the Employer both verbally and byletter that if it attempted to change the work assign-ment as to the handling and unloading of laggingwith power equipment, Laborers would retaliate bystriking and picketing the worksite.B. The Work in DisputeThe work in dispute involves the handling of lag-ging with power equipment, whether with crane, fork-lift, loader, or other power vehicle, including loading.unloading, handling, moving, signaling, hooking on.hooking off, and placement of chokers, slings, andspacers.C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Laborers violated Section8(b)(4)(D) by threatening to strike if the Employerreassigned the disputed work to Pile Drivers, and thatthere is no agreed-upon method for the voluntary ad-justment of the dispute that would bind all the partiesconcerned. The Employer further contends, with re-spect to the merits, that the employees represented byLaborers are entitled to perform the disputed workbased on the factors of: employer past practice andpreference, area and industry practice, safety, flexibil-ity, and economy and efficiency of operations. Labor-ers position is basically consistent with that taken bythe Employer.At the hearing, Pile Drivers argued that the partieswere bound to a private procedure which would re-solve the dispute over the assignment of the work inquestion. It accuses Laborers of attempting, with thehelp of the Employer, to bypass the negotiated planfor settling jurisdictional disputes through the arbitra-tion clauses contained in both Laborers and PileDrivers individual craft agreements with the Em-ployer. Pile Drivers contends that employees repre-sented by Laborers lack the necessary skills essentialfor safe performance of the required tasks involved,while employees represented by Pile Drivers possesssuch requisite skills. Pile Drivers disputes Laborersand the Employer's assertions that use of a laborerrather than a pile driver in handling the lagging withpower equipment is more in line with area practiceand would result in greater economy and efficiencyfor the Employer.D. Aplicailii / tiI's 5,tanewBefore the Board lma prced eith i ltcrminx-tion of the dispute pIrsI:lilI to Section 1l)1(k) ot theAct, it musllt bhe satisfied that there i r'Ciea lli i c;lauscto believe that Section S(h)(4)iD) ha s bcci kidl;l danll that the parties have nlt ar'ecdKl p',o' ;: nlcthodfor the voluntar. aldjustl entl l the disp iit.As noted aboe.c, I aborers idi Icd h I ilO\ erl-both verballx and in writing lthit alin tiellnlpt change the work assignment ;is t the l.ndalling (oflagging would result ill a1 strike. -here is rn, \ iciccin the record that the strike threait ;aiS .tilN thilng hutgenuine. L'nder settled Board plic\. tht-lt 1 I'C i '.)11-able cause to belic,,e that a ilitir o (,o' Sctioli8(b)(4)(1)) has ocurired i lab'r I,'rgini/ItIt .\ hosemembers are ssigned dispulted ork, put, imprperpressure on an cpllol er to conltiTllliC i ii ,nlgil-ment.4Since the record shliws tiha l.ibhirr t[lrctt-ened to strike the Emplos er if it trilnslt'ircd ti dlis-puted work to emplo) ees represented hx Pile I)ii cIl.we find that there is reasonable cause to helic\e thatan object of I.aborers action wkas to tfrce the Fnm-plover to continue to iassign the dlisplutld ,rk ht, elm-ployees represented h l.aborers in x\iolti,in ,it' Sc-tion 8(b)(4)(D).At the hearing, the parties jointI intr(iodlUcc i cpi.eof two individual craft agrecemenr ts. one a contrlct he.tween Laborers and the Iinplo\cr all the other acontract between Pile Drivers and the imploer. PileDrivers introduced a cop> of the 1Muli-(('rift Arec-ment between the Washington Building and ('onstruction Trades Council. AFI. ('10. and the \W.ih-ington Construction Employers ssociatoii.n ottliLaborers and Pile Dri\ers are sienatories to the Mul-ti-Craft Agreement. Pile I)rivers also int(odaiced althe hearing an authenticated copy of a doIculnuent e-ecuted by the Employer and Pile Dril\ crS in \k hich theEmployer agrees to e bounlld t each andl e\ I [ c i'>p-vision of the Multi-Craft Agreement. The Mllti-('ratAgreement does not contain an independent provi-sion providing for an agreed-upon mlethod ftir volun1-tary adjustment of urisdictional disputes. ile Driv-ers contends. however, that since article IX of theMulti-Craft Agreement incorporates by refterence theterms of existing craft agreements, alnd since lIl theparties are either signatories to or hi)lnd h the 111l-ti-Craft Agreement, there exists an agreed-uponmethod for the voluntary adjustment of the dilspute.Contrary to the contention of Pile Drivers, in thecircumstances of this case we are not satisfied that allparties have agreed to be bound to a vollllar\ mea;ns4 Local 1 184, Southern (iltmrna Ditrri ( ,un lt o I ...rcr,. e '. R 'erlson Pipeline (onsructors,. 1'2 NR Il 178,17 I79 (i9 1). I rihtbraph'r,and Photoengravers Inrernaliona.l nion. 4/1 ('1(:) tI \lllnl Prt ,. Int-rlrrated). 186 NLRB 143. 145 1 Q'li)127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresulting in a private settlement of this dispute. Asnoted above, the Multi-Craft Agreement does notcontain any independent provision that provides foran agreed-upon method for voluntary adjustment ofjurisdictional disputes between parties that are signa-tories to the agreement. Moreover, the fact that thereare two contracts, one between the Employer and La-borers and one between the Employer and Pile Driv-ers, each providing for the settlement of jurisdictionaldisputes under separate contracts by arbitration, doesnot support the conclusion that all parties haveagreed to be bound to a procedure by which an ad-justment could be reached5which would be upon allof them. While both arbitration clauses of the sepa-rate craft agreements state that the adversary unioninvolved in the jurisdictional dispute "shall" be in-vited to the arbitration proceeding, nothing containedin the Multi-Craft Agreement requires either PileDrivers or Laborers to attend an arbitration proceed-ing held by the other union and the Employer.6Furthermore, if both Unions were to initiate arbi-tration proceedings under their respective contracts,separate and conflicting "adjustments" of the disputeby different arbitrators or panels could well-wouldeven likely-result. Thus, in such a situation andwhere but one union was party to each arbitration,the arbitration would be binding only upon the par-ticipating union. And where both unions were partiesto both arbitrations, the opposing arbitration awardswould have the effect of nullifying each other, orworse, would create additional cause for disagree-ment between the parties while leaving the dispute inan unsettled and, perhaps, even more confused state.In each case, there would be no binding overall settle-ment of the dispute. The Board has long held that thevoluntary adjustment must be binding upon both dis-puting unions as well as the employer to come withinthe meaning of voluntary settlement as set out in Sec-tion 10(b).7In view of the foregoing, we conclude that the arbi-tration provisions contained in the separate craftagreements do not serve as a private settlementmeans sufficient to preclude us from proceeding to aI Local 1184, Southern California District Council of Laborers (H. M. Pat-terson Pipeline Constructors), supra at 1079.6 we also note that neither the arbitration provision contained in the craftagreement between Laborers and the Employer nor the arbitration provisionof the Employer's craft agreement with Pile Drivers permits the other unionparty to the jurisdictional dispute to participate in selection of the arbitralpanel. In such circumstances, we doubt that the arbitrators or panels selectedunder the respective contracts would be impartial in considering and deter-mining the merits of the jurisdictional dispute before them.I Newspaper and Mail Deliverers' Union of New York (News Syndicate Co.,Inc.), 141 NLRB 578, 580 (1963). That, conceivably, the separate arbitra-tions could lead to the same result is immaterial to our consideration of thisissue. The critical point is whether there is some procedure that is binding onall the parties whereby a single determination, in each and every disputewhich may arise between the parties, is ultimately obtained. New York Lith-ographers and Photo-Engravers' Union No. I-P (The New York Times Com-pany), 230 NLRB 425, 426 427 (1977).determination of the dispute. Accordingly, we findthat this dispute is appropriate for resolution underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.81. Board certificationThe parties stipulated that none of the Unions in-volved in this proceeding has been certified by theBoard as collective-bargaining representative of aunit of the Employer's employees. Accordingly, thisfactor is not helpful in resolving the instant dispute.2. Collective-bargaining agreementsThe Employer is bound to a working agreementwith Laborers' District Council of Washington, D.C.,and is likewise bound to a labor agreement with Car-penters District Council of Washington, D.C. Thesecontracts cover the parties and the work in dispute.Each contract specifically claims the handling of lag-ging with power equipment as work within the exclu-sive jurisdiction of that craft. Accordingly, we findthat the collective-bargaining agreements are incon-clusive to support an award of the work to eithergroup of employees.3. Employer's past practice and preferenceUncontroverted evidence was offered by the Em-ployer to establish that the predominant practice ofthe Employer in the past has been to use laborers toperform the work in dispute. It submitted a list of 15recent heavy construction projects performed by theEmployer, all of which utilized laborers to handle andunload lagging with power equipment. The Employerasserted that the only recent project it had in whichlaborers did not perform the disputed work was onein which the job superintendent made an unautho-rized reassignment of the work to Pile Drivers in or-der to prevent a work stoppage. We find, therefore,that the predominant past practice of the Employerfavors an award to the employees represented by La-borers.The Employer, through the testimony of its direc-tor of labor relations, Richard G. Michaels, at thehearing and in its brief has expressed its preferenceI N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [Columbia Broad-casting System], 364 U.S. 573 (1961).128 LABORERS' DISTRICT COUNCIL OF WASHINGTON, D.C.that the disputed work be awarded to employees rep-resented by Laborers. While we do not afford control-ling weight to this factor, we find that it tends to favoran award of the disputed work to employees repre-sented by Laborers.4. Area and industry practiceLaborers and Pile Drivers each presented testi-mony that employees represented by it have per-formed work similar to that in dispute within theWashington, D.C., metropolitan area. Therefore,there appears to be no established area practice withrespect to the work in dispute. We accordingly findthat the factor of area practice is inconclusive as tothe merits of this dispute.Evidence was presented that general industry prac-tice is for laborers to perform the job assignment ofhandling and unloading lagging with power equip-ment. The Employer's witness, Mr. Michaels, testifiedwithout contradiction that based on his 20 years ofmanaging heavy construction projects in four States,the work in dispute has historically belonged to labor-ers. We find that the factor of industry practice favorsan award of the disputed work to the employees rep-resented by Laborers.5. Relative skills and safetyPile Drivers contends that formal training in thehandling and unloading of lagging with power equip-ment is a necessary skill for the safe performance ofthe work in dispute. It asserts that employees repre-sented by Pile Drivers possess such skills and thatemployees represented by Laborers do not. In sup-port of this contention, Pile Drivers asserted at thehearing and in its brief that employees represented byLaborers were performing the disputed work in amanner that was unsafe and in violation of safetylaw.The Employer asserted at the hearing and in itsbrief that the work in dispute requires no special skillor training, and that it was satisfied with the way theemployees assigned to handle and unload the laggingwith power equipment were performing the work. Itfurther asserts in its brief that safety considerationsfavor an award to employees represented by Labor-ers. It contends that laborers are the prime craftworking in the excavation and that laborers are morecareful when the safety of other laborers is involved.We find that an award to employees represented byLaborers would not be inconsistent with consider-ations of safety and relative skill necessary for per-formance of the work in dispute.6. Economy and efficiency of operationsWith respect to economy and efficiency of opera-tions, the record reveals that utilization of employeesrepresented by Laborers offers greater flexibility forthe performance of the work in dispute. At the timeof the hearing, there were 48 laborers and only I pile-driver employed at the Bethesda jobsite. The singlepiledriver is responsible for sawing the lagging to anappropriate size for installation thereof by the labor-ers. He alone supplies the laborers with the right sizedlagging and is essential for the continuity of the lag-ging operation. If he left the excavation to go to thesurface to handle and unload lagging, the entire op-eration below would suffer time delays. This wouldresult in inefficiency and extra cost to the Employerdue to the interruption in the lagging installationwhile the piledriver was above ground. On the otherhand, the Employer employs many laborers with nospecific job duties who perform miscellaneous tasks.It would afford the Employer great flexibility to beable to simply have whichever laborer was free at themoment handle and unload the lagging. If the Em-ployer is allowed to use only piledrivers in performingthe disputed work, its only alternative to bringing thesingle piledriver up from his duties in the excavationwould be to hire an additional piledriver employee.This would result in higher costs and greater ineffi-ciency for the Employer even if, as Pile Drivers con-tend, it hired a piledriver apprentice. The handlingand unloading of lagging was over 55 percent com-pleted at the time of the hearing. The record revealsthat lagging is delivered to the jobsite on an intermit-tent basis with no fixed schedule of delivery. If theEmployer is forced to hire an additional employeejust to handle and unload lagging with power equip-ment, that employee may not have work to performfor more than an hour or less per day, as no otherpiledriver assignments currently exist at the jobsite.We therefore find that the factors of economy andefficiency of operations favor an award of the dis-puted work to employees represented by Laborers.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees represented by Laborers are entitledto perform the work in dispute. We reach this conclu-sion upon the following facts: the Employer's presentassignment is consistent with its predominant pastpractice and preference and is not inconsistent witharea practice or the requisite skills necessary to safelyperform the work; such assignment is consistent with129 1F[( ISIONS ()OF NA IONAM I.ABOR RELATIONS BOARDindustry practice and results in greater econoix andefficiency of operations.In making this determiniation, we are assigning thiedisputed work to employees curlentl represented byLaborers, hut not to l.abhlcrs its members. O()urpresent detcrminalltio i limited to the pirticular dis-pute which ga e rise to tiis procceding.DE'ERMINA'I'ION O1: DISPlI'TPursuant to Section (1(k) of' the National l.ahorRelations Act, as amended, and upon the basis of theforegoing factors and the en tire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees of Fruin-Colnon Corporation, Horn('onistruction Co., Inc. and L. and W Concrete. Inc.,A Joint Venture, at its Bethesda, Maryland. jobsite,wl :,are currentl represenited b l.aborers DistrictCoutncil of' Washington. D.C., and Laborers Locall nioin 456, AFI ('10. are entitled to perform thework of handling ot lagging with power equipment.whether with crane, forklift, loader, or other powervehicle. including loading. unloading. handling, mov-ing, signaling, hooking on, hooking off, and place-ment of chokers, slings, and spacers.130